       Case 2:18-cr-00422-SMB Document 733 Filed 09/03/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                        IN THE UNITED STATES DISTRICT COURT

18                                FOR THE DISTRICT OF ARIZONA

19
     United States of America,                               No. CR-18-422-PHX-SMB
20
                              Plaintiff,
21                                                      UNITED STATES’ NOTICE OF
               v.                                     COMPLIANCE WITH DOC. 730 and
22                                                              DOC. 731

23   Michael Lacey, et al.,

24                            Defendants.

25         The United States provides notice of compliance with the Court’s Orders as stated in
26   Documents 730 and 731. On August 20, 2019, the government provided the defendants with
27   Jencks Acts materials regarding Carl Ferrer. On this date, the government has provided the
28   defendants with an excel spreadsheet listing all Jencks Act materials produced to date. The
       Case 2:18-cr-00422-SMB Document 733 Filed 09/03/19 Page 2 of 2




 1   materials, with the exception of the materials produced on August 20, 2019, are identified in
 2   the spreadsheet by witness, a short description of the document, and a Bates stamp. The
 3   materials produced on August 20, 2019, are identified by the name of the witness, date, and
 4   number of pages. The August 20, 2019, materials will be Bates stamped and reproduced to
 5   the defendants in the coming weeks, after they are processed into the relativity database.
 6          The government anticipates additional Jencks Act materials will develop as the matter
 7   proceeds to trial as victims and witnesses review and adopt their statements. The government
 8   will update the defendants as this occurs.
 9
10          Respectfully submitted this 3rd day of September, 2019.
11                                                MICHAEL BAILEY
                                                  United States Attorney
12                                                District of Arizona
13                                                s/ Kevin Rapp
                                                  KEVIN M. RAPP
14                                                MARGARET PERLMETER
                                                  PETER S. KOZINETS
15                                                ANDREW C. STONE
                                                  Assistant U.S. Attorneys
16
                                                  JOHN J. KUCERA
17                                                Special Assistant U.S. Attorney
18                                                BRIAN BENCZKOWSKI
19                                                Assistant Attorney General
                                                  U.S. Department of Justice
20                                                Criminal Division, U.S. Department of Justice

21                                                REGINALD E. JONES
                                                  Senior Trial Attorney
22                                                U.S. Department of Justice, Criminal Division
                                                  Child Exploitation and Obscenity Section
23
                                   CERTIFICATE OF SERVICE
24
            I hereby certify that on September 3, 2019, I electronically transmitted the attached
25   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance as
26   counsel of record.
27   s/ Angela Schuetta
     Angela Schuetta
28   U.S. Attorney’s Office


                                                   -2-
